Title: To Thomas Jefferson from Henry Dearborn, 10 September 1801
From: Dearborn, Henry
To: Jefferson, Thomas


Sir
Pittston Septr. 10th. 1801—
I have been honoured with your letter of the 21st. ulto. enclosing Mr. Stilmans long story concerning small armes.
He discovers a disposition to give you a specimen of Connecticut Ingenuity. I am not sufficiently aquainted with the perticular circumstancies relative to his contract, to be able to write to him until I arrive at the Seat of Government. I presume there will be no difficulty in settling the business.—I hope not to fail of seting out with my family for Washington by the 25th. inst.—
with sentiments of the highest respect I am Sir, Your Obedt. Huml. Servt.
Henry Dearborn
